DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims to require that the providing a mixture of trichromes and non-trichrome material is performed by separating from a plant source.  It is then argued that this takes place prior to the screening separation step of step c.
It is further argued that Vinson fails to teach the act of screening after the separation from the plant source.  In this regards, the Examiner respectfully disagrees.
Paragraph [0102] Talks about how the chemical treatment and separation can occur either before or after dry liberation form the host plant.  Therefore the average artisan would view the processes for individualization trichomes section to be able to be performed either before or after the separation from the host plant material.
Furthermore the combination of Vinson and Rose would yield the claimed invention as Rose is explicit to the act of repeating the separation and filtering process multiple times.  
The average artisan would have found it obvious in view of the teaching from Vinson (that the individualization can occur after separating the trichomes from the base plant material) and Rose (that the separation steps can be done in sequence multiple times) to arrive at the claimed steps of removing the material from the source plant and then performing the classification and separating steps as claimed from the mixture that has been separated from the host plant.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al, US Patent Publication 2007/0011762 in view of Rose, US Patent Publication 2018/0007852.
Regarding claims 1-3 and 18-21, Vinson teaches a method for individualizing trichomes (see title and abstract) comprising the steps of providing a mixture of trichomes and non trichrome materials (trichrome-bearing materials that are used to liberate the trichrome [0096-0103], specifically after separating form the host plant [0102]), adding water to the mixture to form a slurry (optionally done in an aqueous solution [0102] and a wet process taught in [0103], see also [0132]); physically separating the trichomes form the non-trichrome material [0096- 0107] specifically by screening or aerating [0100] and removing at least a portion of the trichomes [0104].
Vinson further teaches adding one or more surfactants to the slurry [102] and then using screens to select the sized trichomes desired (slotted screens reads on sieves [0099-0101].
Vinson further teaches that the desired screen size is about 3 mm wise [0099] and that conventional screens can be utilized [0100]. A 3mm wide screen reads on the cited value of between an 8 mesh and a 5 mesh as understood by one of ordinary skill in the art.
Vinson teaches the use of the screens but is silent on the specific use of three mesh screens, wherein the openings of the mesh narrow with each screen.
In the same field of endeavor of separating trichomes from plant material, Rose teaches sifting the plant material through a series of screens with reducing size to separate and isolate the trichome (see abstract, claim1 and [0014]) through a series of passes to achieve the desired size collection.
Rose further provides an example of three screens reducing in size for each one [0036].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a series of three screens of decreasing size to separating and isolate trichomes (as taught by Rose) in the Vinson method that already teaches the act of using screens to separating trichomes from the material for the benefit of efficiently collecting fractions of trichomes for further processing in a known and conventional manner.
Claims 4-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al, US Patent Publication 2007/0011762 in view of Rose, US Patent Publication 2018/0007852 in view of Mohammadi et al, US Patent Publication 2017/0335512 and in further view of Cuyubamba et al, US Patent Publication 2015/0094252.
Regarding claims 4-9, 11-16, and 18 Vinson teaches the use of surfactants but only provides a couple of specific examples [0102] and not any other information in regards to the preferred surfactants utilized.
One or ordinary skill in the art at the time of the invention would have been motivated to look to the conventional art to determine the ideal surfactants to utilize.
In the same field of endeavor of separating trichomes, Mohammadi teaches that the solution that soaks and washes the trichome source includes chelating agents to control the pH [0140]. Mohammadi further teaches a most preferred range of 4-11 on the pH scale with specified teachings of the just greater than 4, which reads on the claims.
One of ordinary skill in the art at the time of the invention would have bene motivated by the teachings of Mohammadi in the Vinson reference since Vinson is merely silent to what the pH should be and would have found the teachings of a conventional range to be easily incorporated into the method.
One or ordinary skill in the art at the time of the invention would have been motivated to look to the conventional art to determine the ideal surfactants to utilize.
In the same field of endeavor of making produces form trichomes based papermaking slurries [0061], Cuyubamba teaches the use of an anionic surfactant such as alkyl ethoxy sulfate and an amphoteric surfactant such as amine oxide [0044] and nonionic surfactant such as alcohol alkoxylate [0075].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the surfactants as taught by Cuyubamba in the Vinson method as both are to the same assignee to accomplish the same goal of producing sanitary products from trichome containing pulp.
Regarding claim 17, Cuyubamba further teaches the anionic to amphoteric surfactant ratio is preferred at 2:1 to 4.5:1 [0088].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748